ICJ_079_AerialIncident1988_IRN_USA_1991-04-09_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 9 APRIL 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(REPUBLIQUE ISLAMIQUE D’IRAN c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 9 AVRIL 1991
Official citation :
Aerial Incident of 3 July 1988 (Islamic Republic of Iran

v. United States of America), Order of 9 April 1991,
LCI. Reports 1991, p.6

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 9 avril 1991,
C.LJ. Recueil 1991, p. 6

 

Sales number 5 9 3
N° de vente :

 

 

 
9 APRIL 1991

ORDER

AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

INCIDENT AERIEN DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

9 AVRIL 1991

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1991

9 avril 1991

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président;
MM. LACHS, ELIAS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
WEERAMANTRY, RANJEVA, juges; M. AGHAHOSSEINI, juge ad
hoc; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Règle-
ment,

Vu l’ordonnance du 13 décembre 1989 par laquelle la Cour a fixé aux
12 juin et 10 décembre 1990 les dates d’expiration des délais pour le dépôt,
respectivement, du mémoire de la République islamique d’Iran et du
contre-mémoire des Etats-Unis d’ Amérique, |

Vu l’ordonnance du 12 juin 1990 par laquelle le Président de la Cour a
reporté au 24 juillet 1990 et au 4 mars 1991 les dates d’expiration des délais
pour le dépôt, respectivement, du mémoire et du contre-mémoire;

Considérant que, fe 4 mars 1991, les Etats-Unis d’Amérique ont déposé
certaines exceptions préliminaires à la compétence de la Cour;

1991
9 avril
Rôle général
n°79
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 9 IV 91) 7

Considérant qu'en conséquence, en vertu des dispositions de l’ar-
ticle 79, paragraphe 3, du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires;

Considérant qu’au cours d’une réunion entre le Vice-Président de la
Cour et les représentants des Parties, tenue le 28 mars 1991, la République
islamique d’Iran a demandé qu’un délai d'environ huit mois soit fixé pour
cette présentation, et que les Etats-Unis ont donné leur accord:

Compte tenu des vues des Parties,
Fixe au 9 décembre 1991 la date d'expiration du délai dans lequel la
République islamique d’Iran pourra présenter un exposé écrit contenant

ses observations et conclusions sur les exceptions préliminaires soulevées
par les Etats-Unis d’ Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le neuf avril mil neuf cent quatre-vingt-onze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
